DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 8, 2020.  It is noted, however, that applicant has not filed a certified copy of the CN 202010277723.1 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  The term “This application claims priority under 35 U.S.C. §119 of Chinese Application No. CN 202010277723.1 filed on April 8, 2020, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the step of “etching away the remaining second flexible substrate to expose the etch-stop layer, and keeping the etch-stop layer” has not been clearly set forth.  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5-9, the terms “the surface of the flexible substrate” (as per claims 5 and 9), “fills the through hole;:” (line 3 of claim 6), “a laser to detach the rigid base plate” (line 3 of claim 7), “preparing a stretchable panel further comprises: :” (line 9 of claim 8) should be recited as --the surface of the first flexible substrate--, --fills the through hole;--, --a laser to detach the rigid base plate,--, --preparing a stretchable panel further comprises:--, so as to clarify the confusion.
Regarding claims 7-11, the antecedent basis for “the step of irradiating from one side of the rigid base plate facing away from the stretchable circuit with a laser to detach the rigid base plate”, “the support plate” (as per claim 7), “the step of forming a support plate covering one side of the first elastic layer facing away from the stretchable circuit” (as per claim 8), “the step of separating the support plate from the first elastic layer” (as per claim 9), “the etching barrier layer” (as per claims 10 and 11), and “the step of separating the rigid base plate and the etching barrier layer” (as per claim 11) has not been clearly forth.  It is suggested that claims 7 and 8 should be recited as depended to claim 6, and claim 9 should be recited as depended to claim 8, so as to overcome the rejection.
Regarding claim 12, the references for the step of “etching away the remaining second flexible substrate to expose the etch-stop layer, and keeping the etch-stop layer” is unclear.
Regarding claims 13 and 17, the claimed “a surface of a part” is unclear and indefinite, because it is not understood as to what the part is being referred to.
Regarding to claim 18, the claim is rejected as being indefinite, because it is depended by itself.
Claims 14-16, 19 and 20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-11 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of method for preparing a stretchable panel (as per claims 1-12) as a whole, specifically, providing a rigid base plate; forming an etch-stop layer on one side of the rigid base plate; forming a first flexible substrate on a surface of the etch-stop layer facing away from the rigid base plate; fabricating a plurality of stretchable circuits on a surface of the first flexible substrate facing away from the etch-stop layer; etching the first flexible substrate located between two adjacent stretchable circuits and penetrating through two surfaces of the first flexible substrate respectively adjacent to and facing away from the rigid base plate, thereby forming a through hole; forming a first elastic layer that covers the plurality of stretchable circuits and fills the through hole; separating the rigid base plate from the etch-stop layer; and forming a second elastic layer opposite to the first elastic layer, the first and second elastic layers cooperatively encircling the plurality of stretchable circuits; or the stretchable panel (as per claims 13-16) or the stretchable electronic device, comprising a stretchable panel (as per claims 17-20) as a whole, specifically, a first elastic layer arranged with a plurality of grooves arranged at intervals; a plurality of stretchable circuits arranged in the grooves; a plurality of flexible sections arranged in the grooves, wherein the flexible sections are arranged facing away from a groove bottom of the grooves compared with the stretchable circuits, and the flexible sections protrude out of a periphery of the stretchable circuits; and a second elastic layer, the first and second elastic layers cooperatively encircling the plurality of stretchable circuits and the plurality of flexible sections, wherein a surface of a part where the second elastic layer is connected with the plurality of flexible sections is a plane (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doane, Jr. et al (US Pat. No. 5,499,444) discloses the method of manufacturing a rigid flex printed circuit board.
Liu et al (US Pub. No. 2019/0326532 A1) teaches the stretchable display panels and manufacturing methods thereof.
Yuan et al (US Pub. No. 2020/0052246 A1) discloses the flexible display module and manufacturing method thereof.
Ke et al (US Pub. No. 2021/0013237 A1) teaches the display panel and method for manufacturing same.
Yao et al (US Pub. No. 2021/0202530 A1) discloses the array substrate, manufacturing method thereof, flexible display panel, and display device.
Sun (US Pub. No. 2021/0408147 A1) teaches the OLED display panel, device and manufacturing method thereof.
Wang et al (Chinese Pub. No. CN 110246420A) discloses the flexible display terminal and overall full-softening integrated manufacturing method.
Sun (Chinese Pub. No. CN111384137A) teaches the display panel and manufacturing method of the display panel.
You et al (Chinese Pub. No. CN111697151A) discloses the OLED flexible display panel, device and manufacturing method.
Duan et al (WIPO Pub. No. WO2021/047163 A1) teaches the display panel, display module, and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626